Citation Nr: 1748097	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  14-02 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent disabling for left shoulder arthritis and rotator cuff tear status post repair and decompression.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1984 to October 1984 and June 2002 to February 2003.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision from the Department of Veterans (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  
 
The Board notes that the issue of entitlement to a TDIU is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record indicates that the Veteran reported taking numerous sick days as a result of his shoulder pain and surgeries, that his shoulder disability may end his career, and that he has been off work since December 2014.  Accordingly, the Board finds that a TDIU claim has been raised as part of the above-captioned claim for increased rating, and therefore, it has been added to the title page. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets the additional delay, but finds that further development is necessary prior to appellate review.

The Veteran asserts that his service-connected left shoulder disability is more severe than the currently assigned disability rating.  He was last afforded a VA examination in June 2013.  Private treatment records reflect that in April 2014 the Veteran was seen for increasing pain in his left shoulder and in December 2014 the Veteran underwent surgery and was to begin physical therapy shortly thereafter.  

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Weggenmann v. Brown, 5 Vet. App 281 (1993).  As the Veteran reported increased pain and the Veteran's disability may have changed following surgery, the Board finds that remand is necessary to afford the Veteran an additional VA examination to determine the current severity of his service-connected shoulder disability.  

As noted, a claim for TDIU has been raised by the record.  The Board finds that the TDIU issue is inextricably intertwined with the issue of entitlement to an increased rating for left shoulder arthritis and rotator cuff tear status post repair and decompression.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Therefore, it must be addressed before the Board can adjudicate the TDIU issue on appeal.

Updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c).

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to identify all outstanding treatment records relevant to the claim for increased evaluation for service-connected left shoulder arthritis and rotator cuff tear status post repair and decompression.  All identified VA records should be added to the claims file.  All other properly identified records should also be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.  

2. Schedule the Veteran for a VA examination to determine the current severity of his service-connected left shoulder arthritis and rotator cuff tear status post repair and decompression.  The claims folder should be reviewed by the VA examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported in detail.  

All ranges of motion involving the Veteran's left shoulder disability should be tested, and the examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, or there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's disability, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

In order to comply with the Court's recent precedential decision in Correia v. McDonald, the examiner must test and record the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing of both shoulders.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Furthermore, an opinion must be given as to whether any pain associated with the Veteran's left shoulder disability could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.


The examiner should also provide an opinion on the occupational impact of the Veteran's service-connected left shoulder arthritis and rotator cuff tear status post repair and decompression.

3. If after adjudication, the Veteran continues to not meet the threshold disability percentage requirement for a TDIU under 38 C.F.R. § 4.16(a), the AOJ should consider whether referral to the Director, Compensation Service, for extraschedular consideration is necessary. 

4. After the above development has been completed, and any other development deemed necessary, the increased rating claim for left shoulder arthritis and rotator cuff tear status post repair and decompression and entitlement to a TDIU, must be re-adjudicated.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case, and allow an appropriate opportunity to respond thereto before returning the matter to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




